PUBIJS D

              ,i5uprriur CCourf Ifirlytug
                              2015-SC-000571-KB


MARTY RICHARD MEFFORD
                                                     DATE          12-79-• S Fat ikesco.u..44710kA,
                                                                         MOVANT



V.                           IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                          RESPONDENT


                             OPINION AND ORDER

      Marty Richard Mefford moves to withdraw his membership from the

Kentucky Bar Association ("KBA") under terms of permanent disbarment

pursuant to Supreme Court Rule ("SCR") 3.480(3). Mefford was suspended

from the practice of law on September 8, 2014, pursuant to SCR 3.166, for his

plea of guilty to two felony offenses. The KBA has no objection to Mefford's

motion to withdraw under terms of permanent disbarment. Upon review of the

record, we find that Mefford should be permanently disbarred and grant his

motion to withdraw under terms of permanent disbarment. Mefford, whose

KBA number is 47030 and whose last known bar roster address is 601 Carson

Street, Hartford, KY 42347, was admitted to the practice of law in the

Commonwealth of Kentucky in 1984.

      Beginning no later than February 2012, Mefford employed a file-sharing

network to connect with the computers of other users of the network to trade

images and videos of child pornography. On February 7, 2013, when law

enforcement officers conducted a search of his residence, Mefford possessed
over 100 images and 400 videos of child pornography. On September 8, 2014,

Mefford entered a plea of guilty in the United States District Court for the

Western District of Kentucky to the crimes of Knowingly Attempting to

Transport Child Pornography by Means of Interstate Commerce and Possession

of Child Pornography That Had Been Transported Using a Means or Facility of

Interstate or Foreign Commerce, Including a Computer. As noted above,

pursuant to SCR 3.166 Mefford was automatically suspended from the practice

of law upon entry of his plea.

      Subsequently, in a letter dated September 10, 2014, Mefford notified the

KBA of his guilty plea. On October 11, 2014, the Inquiry Commission of the

KBA initiated an investigation into Mefford's unprofessional conduct. On

December 4, 2014, Mefford was sentenced to 120 months' imprisonment for

his crimes. While the investigation into Mefford's unprofessional conduct

remained open, Mefford on September 16, 2015, filed a motion to resign under

terms of permanent disbarment pursuant to SCR 3.480(3). 1 In his motion,

Mefford admitted that the conduct that resulted in his felony convictions

violated SCR 3.130(8.4)(b).

      Mefford states that upon entry by this Court of an Order of disbarment

he will never again practice law in the Commonwealth of Kentucky. The KBA

has no objection to Mefford's motion to withdraw under terms of permanent



       1 Mefford's motion was signed by Jana Layne, who has been appointed
Mefford's power of attorney, and Mefford's counsel, Dan Jackson. A copy of the
Durable Power of Attorney was attached to Mefford's motion. The Court is satisfied
with the authenticity and authority of the tendered documents.

                                          2
disbarment. Upon examination of the record in this case and Mefford's

admission of unethical conduct, we find disbarment to be the appropriate

sanction and grant Mefford's motion. Mefford's appalling and reprehensible

conduct besmirches the dignity of the profession.                           0

Accordingly, it is hereby ORDERED:

      1. Marty Richard Mefford is permanently disbarred from the practice of

law in the Commonwealth of Kentucky;

      2. Pursuant to SCR 3.450, Marty Richard Mefford is directed to pay all

costs associated with these disciplinary proceedings in the amount of $179.75,

for which execution may issue from this Court upon finality of this Opinion

and Order; and

      3. Pursuant to SCR 3.390, Marty Richard Mefford shall, within ten (10)

days from the entry of this Opinion and Order, notify all clients, in writing, of

his inability to represent them; notify, in writing, all courts in which he has

matters pending of his disbarment from the practice of law; and furnish copies

of all letters of notice to the Office of Bar Counsel. Furthermore, to the extent

possible, Mefford shall immediately cancel and cease any advertising activities

in which he is engaged.

      All sitting. All concur.

      ENTERED: December 17, 2015.




                                         3